DENNIS, Justice,
concurring in part and dissenting in part.
I respectfully concur in affirming the defendant’s conviction but believe that reversible and prejudicial errors occurred during the penalty hearing.
In my opinion, the numerous improper statements by the prosecuting attorneys deprived the defendant of a fair sentencing hearing. The majority opinion fails to consider these improprieties and many other errors as well. Further, in other instances, the majority has reviewed errors with minimal scrutiny, ignoring or denigrating applicable prior decisions of this court.